Citation Nr: 0323051	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  91-49 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
dermatophytosis and onychomycosis of the feet and eczematous 
dermatitis of the hands. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



REMAND

The veteran had active duty service from  December 1965 to 
December 1967.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) regional office (RO) in St. Petersburg, Florida, 
which in part granted service connection and assigned a 
rating of 10 percent for dermatophytosis and onychomycosis of 
the feet and eczematous dermatitis of the hands, effective 
from December 7, 1990.

In a May 2001 decision, the Board denied a rating in excess 
of 10 percent for dermatophytosis and onychomycosis of the 
feet and eczematous dermatitis of the hands, and remanded to 
the RO additional issues then before the Board on appeal.  By 
an Order dated in September 2001, the United States Court of 
Appeals for Veterans Claims (formerly known as the United 
States Court of Veteran's Appeals, hereinafter referred to as 
the Court), vacated that portion of the Board's May 2001 
decision that denied a rating in excess of 10 percent for 
dermatophytosis and onychomycosis of the feet and eczematous 
dermatitis of the hands, and remanded that issue to the 
Board. 

The Board notes that a May 2003 rating decision deferred 
action on the issues that had been remanded to the RO in May 
2001 pending the Board's action on the service-connected skin 
disability.  Thus, the only matter currently before the Board 
is the one listed above; the other matters are still pending 
at the RO.

In July 2002, the Board undertook development of the 
veteran's claim pursuant to 38 C.F.R. § 19.9(a)(2).  The 
United States Court of Appeals for the Federal Circuit has 
since invalidated the regulation that authorized the Board to 
decide a claim based on evidence developed by the Board 
unless the veteran has waived consideration of such evidence 
by the agency of original jurisdiction.  See, DAV v. Sec'y of 
Veterans Affairs, No 02-7304, -7305, -7316, 2000 U.S. App. 
LEXIS 8275 (Fed Cir. May 1, 2003).  As the veteran has not 
waived such consideration, this matter must be returned to 
the RO.

The Board also noted that the regulations pertaining to the 
evaluation of skin disorders were revised, effective in 
August 2002.  In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), the Court held that, when there has been a change in 
an applicable stature or regulation after a claim has been 
filed but before a final decision has been rendered, VA must 
apply the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for skin disorders pending prior to August 
30, 2002, it will be necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The more favorable 
regulation must then be applied.  The General Counsel of VA, 
in a precedent opinion, has held that the determination of 
whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 11-97).

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2002).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for skin 
disorders of the hands and/or feet. The 
RO should take all necessary steps to 
obtain any pertinent records that are not 
currently part of the claims folder and 
associate them with the claims folder.  

2.  The veteran should be afforded all 
appropriate VA examinations to determine 
the degree of disability he has from the 
disorders that are the subject of this 
appeal.  The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated tests and 
diagnostic studies should be performed.  
As to any disability(ies) identified, the 
examiner should comment specifically on 
the location and size of the areas of 
affected skin; whether the skin disorder 
affects function or causes limitation of 
motion; whether the skin disorder is 
ulcerative or manifested by exudation, 
crusting, exfoliation, or itching, and if 
so, the frequency and duration of such 
itching.  The veteran claims that his 
service-connected skin condition has 
spread all over his body, specifically to 
his back.  The examiner is also asked to 
give an opinion as to whether the veteran 
has a skin condition on the rest of his 
body, and if so, if it is at least as 
likely as not the same dermatophytosis, 
onychomycosis, and/or eczematous 
dermatitis that the veteran has already 
been diagnosed as having.   A rationale 
for the examiner's opinion must be given.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

4.  Thereafter, the RO should 
readjudicate this claim.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including the revised rating criteria for 
skin disorders.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



